Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                          No. 01-15-00901-CV

         Donna Kohlhausen, as Independent Executor of the Estate of Valleyssa Joste Cerra

                                                   v.

  Brian Keith Baxendale, as Independent Executor of the Estate of Kelley William Joste aka William
                                           Kelley Joste

              NO. 295,986-401 IN THE PROBATE COURT NO 2 OF HARRIS COUNTY



   TYPE OF FEE            CHARGES              PAID/DUE                STATUS                PAID BY
     MT FEE                 $10.00             02/19/2016             E-PAID                    APE
     MT FEE                 $10.00             12/23/2015             E-PAID                    ANT
     MT FEE                 $10.00             11/18/2015             E-PAID                    ANT
STATEWIDE EFILING           $30.00             11/10/2015             E-PAID                    ANT
      FILING                $175.00            11/10/2015             E-PAID                    ANT
   RPT RECORD               $219.00            11/06/2015            UNKNOWN                    ANT
   CLK RECORD               $147.00            11/06/2015              PAID                     ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $601.00.

                    Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this 25th day of May, 2018.